Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/8/2019 and 10/18/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rajski et al. (U.S. Patent Application Publication No. 2017/0141930, hereinafter Rajski).
With respect to claim 1, Rajski discloses a dynamically obfuscated scan chain (DOSC) structure, comprising: a feedback shift register (FSR); a control module configured to update the FSR; and a dynamic Obfuscation Key generator configured to generate an Obfuscation Key in response to the update (e.g. Rajski, paragraphs 0009-0010, 0048 and 0054, “The scrambler circuitry may comprise a pseudorandom pattern generator.  The pseudorandom pattern generator may be a randomly-seeded linear-feedback shift register…”).

However, generating real time debugging (testing) circuitry is old and well-known in the art (e.g. Walmsley (U.S. Patent Application Publication No. 20060294312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the obfuscation key taught by Rajski to be dynamically run in realtime during the testing process to provide security during the testing operation.
 	 	With respect to claim 2, Rajski discloses the DOSC structure of claim 1 further comprising: a shadow chain module comprising a plurality scan cells, the shadow chain module configured to generate a plurality of obfuscated scan chains in response to the Obfuscation Key  (e.g. Rajski, paragraphs 0009-0010) 	With respect to claim 3, Rajski discloses the DOSC structure of claim 2, wherein the plurality of obfuscated scan chains comprises XOR gates placed randomly into the plurality of scan cells, wherein the XOR gates are driven by a plurality of protected Obfuscation Keys output from the shadow chain module, and wherein the shadow chain module feeds the plurality of protected Obfuscation Keys to the i-th scan cell along the obfuscated scan chains when the i-th clock signal comes (e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054)  	With respect to claim 4, Rajski discloses the DOSC structure of claim 1, wherein a linear feedback shift register (LFSR) comprises an XNOR gate, and wherein at least one of the .phi.-bit e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054). 	With respect to claim 6, Rajski discloses the DOSC structure of claim 3, wherein the shadow chain module further comprises an XNOR gate inserted after the i-th scan cell of the shadow chain is controlled by the output of the i-th flip-flop of the shadow chain through an AND gate, and wherein the AND gate connects the scan cells within the shadow chain module(e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054) . 	With respect to claim 7, Rajski discloses the DOSC structure of claim 4, wherein a length of the obfuscated scan chain is about 1000 flip-flops (e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054)  	With respect to claim 8, Rajski discloses the DOSC structure of claim 4, wherein a control vector is loaded into the LFSR and the control module, wherein the XOR gates change both the control vector and an output scan vector, and wherein the plurality of protected Obfuscation Keys is only known by an entity that designs the control vector . (e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054). 	With respect to claim 9, Rajski discloses the DOSC structure of claim 4, wherein the control module further comprises an n-bit register, an n-bit pattern counter, and a non-volatile direct memory access (DMA), wherein the DMA comprises an n-bit seed for the LFSR, an n-bit value determining an Obfuscation Key update frequency, and a maximum Obfuscation Key update count (e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054)  	With respect to claim 10, Rajski discloses the DOSC structure of claim 6, wherein the entity is a design house (e.g Rajski, paragraph 0047).  	With respect to claim 11, Rajski discloses the DOSC structure of claim 8, wherein the control vector is determined by the design house (e.g. Rajski, paragraph 0047).  	With respect to claim 12, Rajski discloses the DOSC structure of claim 7, wherein a control vector is stored into the nonvolatile memory located in a secure zone with DMA and is automatically loaded into the DOSC at powering up (e.g. Rajski, paragraphs 0009-0010, 0036, 0048 and 0052-0054) 
. 
 	step 1, loading a control vector designed by a trusted entity as an input to a linear feedback shift register (LFSR), wherein the LFSR is driven by a control module during initialization, wherein the control module comprises a seed for the LFSR, and wherein a control vector is used to determine an update frequency of an Obfuscation Key; step 2, generating dynamically the Obfuscation Key at an output of the LFSR, wherein the Obfuscation Key is protected by a shadow chain; step 3, generating scan cells based at least in part on the Obfuscation Key and shadow chain scan clock signals at a first scan clock signal after reset; and step 4, confusing test patterns and responses with the Obfuscation Key, wherein the Obfuscation Key is only known by the trusted entity (e.g. Rajski, paragraphs 0009-0010, 0047, 48 and 0052- 0054, “The scrambler circuitry may comprise a pseudorandom pattern generator.  The pseudorandom pattern generator may be a randomly-seeded linear-feedback shift register…”). . 
 	Rajski discloses Obfuscation Key generator configured to generate an Obfuscation Key but does not explicitly disclose dynamic obfuscation key in response to the update of the LFSR).
However, generating real time debugging (testing) circuitry is old and well-known in the art (e.g. Walmsley (U.S. Patent Application Publication No. 20060294312).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the obfuscation key taught by Rajski to be dynamically run in realtime during the testing process to provide security during the testing operation.(e.g. Rajski, paragraph 0047).  	With respect to claim 15, Rajski discloses the method of operating a DOSC structure of claim 13, wherein the trusted entity is a design house owning IP data (e.g. Rajski, paragraph 0047).  	With respect to claim 16, Rajski discloses the method of operating a DOSC structure of claim 13, wherein the Obfuscation Key is updated bit by bit with the scan clock and settles down after clock reset (e.g. Rajski, paragraph 0009-0010 and 0052-0054) 	With respect to claim 17, Rajski discloses the method of operating a DOSC structure of claim 13, wherein during step 3, in a period of the first scan clock signal, a scan output is locked to `0,` and wherein after the scan clock signal comes, the scan out starts to output obfuscated responses (e.g. Rajski, paragraphs (e.g. Rajski, paragraph 0009-0010 and 0052-0054) 	With respect to claim 18, Rajski discloses the method of performing a secure test using the DOSC of claim 1, comprising: a trusted entity sending a secured file on how to manufacture a semiconductor chip to an untrusted entity, wherein the untrusted entity fabricates the semiconductor chip and sends it back to the trusted entity, wherein the semiconductor chip is e.g. Rajski, paragraphs 0009-0010, 0048 and 0054).  	With respect to claim 19, Rajski discloses the method of performing a secure test using the DOSC of claim 18, wherein the trusted entity is a design house and the untrusted entity is a factory (e.g. Rajski, paragraph 0047).  	With respect to claim 20, Rajski discloses the method of performing a secure test using the DOSC of claim 18, further comprising performing wafer test, dicing, packaging, and post-packaging test by the trusted entity  (e.g. Rajski, paragraph 0047).   	With respect to claim 21, Rajski discloses the method of performing a secure test using the DOSC of claim 18, further comprising performing wafer test in the untrusted entity, shipping the semiconductor chip to the trusted entity, and performing dicing, packaging, and post-packaging test in the trusted entity, wherein the trusted entity provides the untrusted entity with a dummy seed and a dummy functional key; and wherein the untrusted entity does not make any decision on what die is a "go" or "no go," and the trusted entity makes a final decision on "go" or "no go,"  (e.g. Rajski, paragraphs 0009-0010, 0047, 48 and 0052- 0054) 	With respect to claim 22, Rajski discloses the method of performing a secure test using the DOSC of claim 18, further comprising performing wafer test, dicing, and packaging in the  (e.g. Rajski, paragraphs 0009-0010, 0047, 48 and 0052- 0054).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TONGOC TRAN/Primary Examiner, Art Unit 2434